          Case 2:20-cv-00166-APG-VCF Document 88 Filed 04/17/20 Page 1 of 5



 1                             UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 BARBARA HEINRICH and GREGORY                            Case No.: 2:20-cv-00166-APG-VCF
   HEINRICH,
 4                                                     Order Granting in Part Motion to Exclude
        Plaintiffs                                          Opinion of Vladimir Iakovlev
 5
   v.                                                                  [ECF No. 48]
 6
   ETHICON, INC.; ETHICON LLC; and
 7 JOHNSON & JOHNSON,

 8          Defendants

 9         This case was part of multidistrict litigation (MDL) assigned to the United States District

10 Court for the Southern District of West Virginia concerning the use of transvaginal surgical mesh

11 to treat stress urinary incontinence (SUI). Plaintiff Barbara Heinrich alleges that she suffered

12 injuries after having the TVT-SECUR (TVT-S) product implanted. The TVT-S was designed

13 and manufactured by defendants Johnson & Johnson and Ethicon, Inc. ECF No. 4. This case

14 was recently remanded from the MDL court with several motions pending.

15         The defendants move to exclude the testimony of Dr. Vladimir Iakovlev regarding his

16 differential diagnosis and his opinion on future symptoms and pain. The defendants first

17 challenge Dr. Iakovlev’s opinion that Heinrich’s injuries were caused by the mesh by ruling out

18 other potential causes. The defendants contend that he lacks qualifications to make that

19 determination and that he failed to account for other possible causes, such as Heinrich’s history

20 of urinary tract infections prior to the implantation and her other surgeries. The defendants next

21 challenge Dr. Iakovlev’s opinion that Heinrich is likely to suffer future urinary complications.

22 They contend he is a pathologist, not a clinician, and has never examined Heinrich so he lacks

23
          Case 2:20-cv-00166-APG-VCF Document 88 Filed 04/17/20 Page 2 of 5



 1 qualifications and a reliable basis to form that opinion. They also argue Dr. Iakovlev’s opinion is

 2 not helpful to the jury because he merely identifies a risk of future injury without quantifying it.

 3         The plaintiffs respond that Dr. Iakovlev is qualified by his education and experience,

 4 including clinical consulting in which he examines pathology specimens, reviews the patient’s

 5 clinical information, and reaches conclusions about the cause of a patient’s injuries. The

 6 plaintiffs argue Dr. Iakovlev performed a proper differential diagnosis in his field of pathology,

 7 where he ruled out any other pathological cause for the injuries, and they contend the defendants

 8 have not identified any other pathological cause that he failed to rule out. And they contend he

 9 based his opinion on the mesh implant’s known effects on tissue. As to his opinion on future

10 injuries, the plaintiffs argue Dr. Iakovlev is qualified based on his experience and his review of

11 Heinrich’s records.

12         The parties adopt Judge Goodwin’s prior statement of the standard for reviewing motions

13 challenging expert testimony under Federal Rule of Evidence 702 and Daubert v. Merrell Dow

14 Pharmaceuticals, Inc., 509 U.S. 579 (1993), so I do the same. See Huskey v. Ethicon, Inc., 29 F.

15 Supp. 3d 691, 701-02 (S.D.W. Va. 2014); Edwards v. Ethicon, Inc., No. 2:12-CV-09972, 2014

16 WL 3361923, at *1-3 (S.D.W. Va. July 8, 2014).

17         A. Differential Diagnosis

18         The defendants challenge the following opinion by Dr. Iakovlev:

19         On pathological examination, the excision specimens showed that the lesional
           tissue was formed by the mesh. There was no other detectable pathological cause
20         for the complications. Therefore, both clinical and morphological findings
           narrowed the differential diagnosis to the mesh.
21

22 ECF No. 48-2 at 39.

23



                                                     2
          Case 2:20-cv-00166-APG-VCF Document 88 Filed 04/17/20 Page 3 of 5



 1         Dr. Iakovlev is an anatomical pathologist. “A pathologist is a clinician who provides

 2 diagnoses for patient care based on the examination of specimens they receive and relevant

 3 clinical information.” Eghnayem v. Bos. Sci. Corp., 57 F. Supp. 3d 658, 712 (S.D.W. Va. 2014).

 4 Dr. Iakovlev conducts “diagnostic examination of specimens surgically removed from human

 5 patients,” and his “annual practice volume amounts to 3000-5000 cases.” ECF No. 61-1 at 2.

 6 Additionally, he provides “clinical consultations to physicians at St. Michael’s Hospital, which

 7 requires [him] to examine pathology specimens, review clinical information relating to the

 8 patient, and reach conclusions about the cause of a patient’s injuries or illnesses.” Id. He has

 9 “reviewed over 250 cases of explanted meshes, including approximately 170 transvaginal mesh

10 specimens.” Id. at 3. The defendants do not question his qualifications as a pathologist.

11         Instead, they contend that as a pathologist, he is not qualified to perform a differential

12 diagnosis in this case, and that in any event he failed to account for other possible causes of

13 Heinrich’s injuries, so his differential diagnosis should be excluded. But Dr. Iakovlev is

14 qualified as a pathologist to opine that there is no other pathological cause for Heinrich’s injuries

15 following a review of her medical records and examination of specimens of the mesh and her

16 tissue. ECF No. 48-2 at 34-39. He thus “based his opinions in large part on reliable pathology

17 methods. He reviewed clinical records, examined explanted specimens, considered possible

18 causes of pain, and came to a diagnostic conclusion.” Eghnayem, 57 F. Supp. 3d at 712. An

19 expert’s causation opinions will not be excluded “because he or she has failed to rule out every

20 possible alternative cause of a plaintiff’s illness.” Westberry v. Gislaved Gummi AB, 178 F.3d

21 257, 265 (4th Cir. 1999) (quotation omitted). To the extent there are other possible causes, that

22 goes to the weight of Dr. Iakovlev’s testimony, not its admissibility. I therefore deny this portion

23 of the defendants’ motion.



                                                     3
          Case 2:20-cv-00166-APG-VCF Document 88 Filed 04/17/20 Page 4 of 5



 1         B. Continued Risk of Pain and Symptoms

 2         The defendants challenge the following opinion by Dr. Iakovlev:

 3         Based on my knowledge and experience, my review of the published literature
           and my own research in the field of implantable meshes, my review of the clinical
 4         records of Ms. Heinrich and examination of the specimen described above . . . [i]t
           is my opinion to a reasonable degree of medical certainty that the residual tissue
 5         damage and scarring caused by the TVT Secur mesh and the subsequent surgeries
           continued and continue to pose a risk for de-novo urinary symptoms for Ms.
 6         Heinrich.

 7 ECF No. 48-2 at 40-41.

 8         Dr. Iakovlev’s opinion about continued risk of urinary symptoms and pain is conclusory.

 9 He does not explain how he reached that conclusion or on what he is basing it. He did not

10 examine or treat Heinrich. And he points to nothing in his own experience, case studies, or

11 medical literature to support this opinion. The plaintiffs do not, for example, point to where in

12 his report or deposition testimony he identifies studies or literature showing that women who

13 have mesh implantation with resulting tissue damage and scarring have a continued risk of

14 urinary symptoms. Nor do they identify where in his report or deposition testimony he describes

15 his own clinical experiences where women with mesh implantations and resulting complications

16 have a continued risk of urinary symptoms and pain.

17         The plaintiffs therefore have not met their burden of showing that this particular opinion

18 is based on sufficient facts or data, is the product of reliable principles and methods, and that Dr.

19 Iakovlev reliably applied the principles and methods to the facts of this case. See United States v.

20 87.98 Acres of Land More or Less in the Cty. of Merced, 530 F.3d 899, 904 (9th Cir. 2008)

21 (stating that the proponent of expert testimony “has the burden to establish its admissibility”);

22 Fed. R. Evid. 702. Consequently, I grant this portion of the defendants’ motion and this opinion

23 is excluded.



                                                     4
          Case 2:20-cv-00166-APG-VCF Document 88 Filed 04/17/20 Page 5 of 5



 1         C. Conclusion

 2         I THEREFORE ORDER that the defendants’ motion to exclude the testimony of

 3 Vladimir Iakovlev (ECF No. 48) is GRANTED in part. Dr. Iakovlev’s opinion regarding a

 4 continued risk of pain or urinary symptoms is excluded. The motion is denied regarding

 5 Iakovlev’s differential diagnosis opinion.

 6         DATED this 17th day of April, 2020.

 7

 8
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                 5
